                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   WesternDistrict ofNew York

                                                   100 State Street, Suite 500                        585/263-6760
                                                   Rochester, New York 14614                     fax 585/399-3920
                                                                                   Writer's Direct:   585/399-3938
                                                                                      Douplas. Gremrv(al.usdni.fov




                                                  Novembi



Hon. Jonathan W. Feldman
United States Magistrate Judge
United States Courthouse                                                         NOV U6 2018
100 State Street
Rochester, NY      14614                                                    Jonathan W. Feldman
                                                                            U.S. Magistrate Judge
       Re:    United States v. Richard Leon Wilbem                    Western nktnrt a
              17-CR-6016-JWF/CJS
              17-CR-6017-JWF/CJS

Dear Judge Feldman:
        At oral argument on this matter, the Court instructed the government to describe the
specific portions of the September 28, 2016 interview of the defendant that the government
intends to offer at trial, by providing the applicable time stamps on the audio/video. The
Court further requested that the government indicate whether the statements were made pre-
or post-Miranda. The following conversations are located on compact 1 of 2, dated
September 28, 2016:

       Pre-Miranda Statements      09:36:21 through 09:36:51
                                   09:46:54 through 09:56:16

       Post Miranda Statements - 10:05:10 through the conclusion of the video

       In addition to the September 28, 2016 video, the Govemment also intends to offer the
July 19, 2016 audio/video portraying the interaction between FBI SA Seth Fleitman and the
defendant. On this date, Mr. Wilbern voluntarily provided his DNA by licking an
envelope. The entirety of that interaction was captured on audio/video and has been
provided to the Court. While none of the statements made by the defendant are in any way
inculpatory, the Government does intend to play the video for the jury to demonstrate the
manner in which the DNA was obtained.

       Last, in a letter dated November 2, 2018, counsel for the defendant supplied the Court
with several emails (Lead 1139-300-306). The government confirms that these emails were
not authored by FBI SA Seth Fleitman, but were merely forwarded to him by the
defendant. In particular, Lead 1139-305 is an apparent email discussion between the
defendant and the individual fraudulently attempting to rent him property at 82 Southern
Parkway.

      Please feel free to contact me with any questions or concerns.

                                                 Respectfully submitted,

                                                 JAMES P. KENNEDY, JR.
                                                 United States Attomey
                                                 Westem District of New York




                                         BY:
                                                 DOUGLAS E. GREGORY
                                                 Assistant United States Attomey
                                                 Attomey-In-Charge / Rochester Branch


DEG/pbr
cc: Anne M. Burger, AFPD
     Sonya A. Zoghlin, AFPD
     Joel L. Violanti, AUSA
